DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-5, 9, 11, 17, 19-25, 28, 31-35 and 37-40 are pending in the instant invention.  According to the Amendments to the Claims, filed September 4, 2020, claims 4, 5, 9, 11, 17, 19, 28, 31, 32, 35 and 37-40 were amended and claims 6-8, 10, 12-16, 18, 26, 27, 29, 30 and 36 were cancelled.

Status of Priority

	This invention claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/806,269, filed February 15, 2019.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse,  in the reply filed on June 10, 2021, is acknowledged: a) Group I - claims 1-5, 9, 11, 17, 19-25, 28 and 31-35; and b) substituted pyrrolo[2,3-d]pyrimidine of Formula (I) - p. 116, Example 12, shown to the right, and hereafter referred to as 7’-((1R,3R)-3-hydroxycyclohexyl)-2’-((1-((1-methyl-1H-pyrazol-4-yl)sulfonyl)piperidin-4-yl)-amino)spiro[cyclopropane-1,5’-pyrrolo[2,3-d]pyrimidin]-6’(7’H)-one, where Ring A = -piperidin-n R5 substituents, wherein n = 1 and at N, R5 = -S(O)2Rb5, where Rb5 = -pyrazol-4-yl, substituted, at N1, with R5A, wherein R5A = -CH3; R1 = -cyclohexyl, substituted, at C-3, with R4, wherein R4 = -ORa4, where Ra4 = -H; and R2 and R3, together with the carbon atom to which they are attached, form Ring B, wherein Ring B = -cyclopropyl.  Claims 1-5, 9, 11, 17, 20-24, 28, 31, 32, 34 and 35 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim has been examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted pyrrolo[2,3-d]pyrimidines of the Formula (I), where Ring A = -piperidinyl, substituted with n R5 substituents, wherein n = 1 and R5 = -S(O)2Rb5, where Rb5 = -pyrazolyl; R1 = -cyclohexyl; and R2 and R3, together with the carbon atom to which they are attached, form Ring B, wherein Ring B = -cyclopropyl, respectively, which encompass the elected species, have been found to be free of the prior art.
	Accordingly, the inventor or joint inventor should further note that the examiner has expanded scope of the instant Markush claim to further encompass substituted pyrrolo[2,3-d]-pyrimidines of the Formula (I), where Ring A = -piperidinyl, substituted with n R5 substituents, wherein n = 1, 2, 3, 4, 5, or 6 and at least 1 R5 = -S(O)2Rb5; and R2 and R3, together with the carbon atom to which they are attached, form Ring B, wherein Ring B = -optionally substituted C3-7 cyclo-alkyl or 5-hydroxy-3,4-dihydro-2H-pyrrol-4-yl, respectively; however, the instant Markush claim now fails to be free of the prior art, since it is rejected herein below in the section entitled: Claim Rejections - 35 U.S.C. § 103.

d]pyrimidines of the Formula (I), where Ring A = -piperidinyl, substituted with n R5 substituents, wherein n = 1, 2, 3, 4, 5, or 6 and at least 1 R5 = -S(O)2Rb5; and R2 and R3, together with the carbon atom to which they are attached, form Ring B, wherein Ring B = -optionally substituted C3-7 cycloalkyl or 5-hydroxy-3,4-dihydro-2H-pyrrol-4-yl, respectively.
	Likewise, the inventor or joint inventor should further note that scope of the instant Markush claim will not be extended to cover additional nonelected species and/or groups of patentably distinct species.
	Next, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Moreover, the inventor or joint inventor should further note that claims 37-40 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 1-5, 9, 11, 17, 19-25, 28 and 31-35 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.


Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).
	The examiner suggests incorporating the structure of Formula (I) into the abstract, to overcome this objection.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	A compound of Formula (I):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(I)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	Ring A is piperidinyl;
	R1 is C1-6 alkyl, C1-6 haloalkyl, C3-14 cycloalkyl-C1-4 alkyl, 4- to 14-membered heterocycloalkyl-C1-4 alkyl, 6- to 14-membered aryl-C1-4 alkyl, 5- to 14-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-14 cycloalkyl, 4- to 14-membered heterocycloalkyl, 6- to 14-membered aryl, or 5- to 14-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C3-14 cycloalkyl-C1-4 alkyl, 4- to 14-membered heterocycloalkyl-C1-4 alkyl, 6- to 14-membered aryl-C1-4 alkyl, 5- to 14-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-14 cycloalkyl, 4- to 14-membered heterocycloalkyl, 6- to 14-membered aryl, or 5- to 14-membered heteroaryl is optionally substituted with 1, 2, 3, 4, 5, or 6 independently selected R4 substituents;
	R2 and R3, together with the carbon atom to which they are attached, form Ring B;

	Ring B is C3-7 cycloalkyl, wherein the C3-7 cycloalkyl is optionally substituted with 1, 2, 3, or 4 independently selected RG substituents; or
	Ring B is 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
;

	each R4 is independently H, D, halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C(NRe4)Rb4, C(NRe4)NRc4Rd4, C(O)Rb4, C(O)NRc4Rd4, C(O)NRc4(ORa4), C(O)ORa4, NRc4Rd4, NRc4C(NRe4)Rb4, NRc4C(NRe4)NRc4Rd4, NRc4C(O)Rb4, NRc4C(O)NRc4Rd4, NRc4C(O)ORa4, NRc4NRc4Rd4, NHORa4, NRc4S(O)Rb4, NRc4S(O)NRc4Rd4, NRc4S(O)(NRe4)Rb4, NRc4S(O)2Rb4, NRc4S(O)2NRc4Rd4, ORa4, OC(O)Rb4, OC(O)NRc4Rd4, OP(O)(ORh4)(ORi4), OS(O)(NRe4)Rb4, OS(O)2Rb4, P(O)Rf4Rg4, P(O)(ORh4)(ORi4), SRa4, SF5, S(O)Rb4, S(O)NRc4Rd4, S(O)(NRe4)Rb4, S(O)2Rb4, S(O)2NRc4Rd4, BRj4Rk4, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4A substituents;
	each Ra4 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4A substituents;
	each Rb4 is independently C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4A substituents;
	each Rc4 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4A substituents;
	each Rd4 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4A substituents; or
	each Rc4 and Rd4, together with the nitrogen atom to which they are attached, form a 4- to 10-membered heterocycloalkyl or 5- or 6-membered heteroaryl, wherein each 4- to 10-membered heterocycloalkyl and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4A substituents;
	each Re4 is independently H, CN, C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, OH, OC1-6 alkyl, OC1-6 haloalkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	each Rf4 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	each Rg4 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	each Rh4 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	each Ri4 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	each Rj4 is independently OH, OC1-6 alkyl, or OC1-6 haloalkyl;
	each Rk4 is independently OH, OC1-6 alkyl, or OC1-6 haloalkyl; or
	each Rj4 and Rk4, together with the boron atom to which they are attached, form a 5- or 6-membered heterocycloalkyl, wherein each 5- or 6-membered heterocycloalkyl is optionally and independently substituted with 1, 2, 3, or 4 substituents independently selected the group consisting of C1-6 alkyl and C1-6 haloalkyl;
	each R4A is independently H, D, halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C(NRe41)Rb41, C(NRe41)NRc41Rd41, C(O)Rb41, C(O)NRc41Rd41, C(O)NRc41(ORa41), C(O)ORa41, NRc41Rd41, NRc41C(NRe41)Rb41, NRc41C(NRe41)NRc41Rd41, NRc41C(O)Rb41, NRc41C(O)NRc41Rd41, NRc41C(O)ORa41, NRc41NRc41Rd41, NHORa41, NRc41S(O)Rb41, NRc41S(O)NRc41Rd41, NRc41S(O)(NRe41)Rb41, NRc41S(O)2Rb41, NRc41S(O)2NRc41Rd41, ORa41, OC(O)Rb41, OC(O)NRc41Rd41, OP(O)(ORh41)(ORi41), OS(O)(NRe41)Rb41, OS(O)2Rb41, P(O)Rf41Rg41, P(O)(ORh41)(ORi41), SRa41, SF5, S(O)Rb41, S(O)NRc41Rd41, S(O)(NRe41)Rb41, S(O)2Rb41, S(O)2NRc41Rd41, BRj41Rk41, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4B substituents;
	each Ra41 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4B substituents;
	each Rb41 is independently C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4B substituents;
	each Rc41 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4B substituents;
	each Rd41 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4B substituents; or
	each Rc41 and Rd41, together with the nitrogen atom to which they are attached, form a 4- to 7-membered heterocycloalkyl or 5- or 6-membered heteroaryl, wherein each 4- to 7-membered heterocycloalkyl and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4B substituents;
	each Re41 is independently H, CN, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, OH, OC1-6 alkyl, OC1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rf41 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rg41 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rh41 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;

	each Ri41 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rj41 is independently OH, OC1-6 alkyl, or OC1-6 haloalkyl;
	each Rk41 is independently OH, OC1-6 alkyl, or OC1-6 haloalkyl; or
	each Rj41 and Rk41, together with the boron atom to which they are attached, form a 5- or 6-membered heterocycloalkyl, wherein each 5- or 6-membered heterocycloalkyl is optionally and independently substituted with 1, 2, 3, or 4 substituents independently selected the group consisting of C1-6 alkyl and C1-6 haloalkyl;
	each R4B is independently H, D, halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C(NRe42)Rb42, C(NRe42)NRc42Rd42, C(O)Rb42, C(O)NRc42Rd42, C(O)NRc42(ORa42), C(O)ORa42, NRc42Rd42, NRc42C(NRe42)Rb42, NRc42C(NRe42)NRc42Rd42, NRc42C(O)Rb42, NRc42C(O)NRc42Rd42, NRc42C(O)ORa42, NRc42NRc42Rd42, NHORa42, NRc42S(O)Rb42, NRc42S(O)NRc42Rd42, NRc42S(O)(NRe42)Rb42, NRc42S(O)2Rb42, NRc42S(O)2NRc42Rd42, ORa42, OC(O)Rb42, OC(O)NRc42Rd42, OP(O)(ORh42)(ORi42), OS(O)(NRe42)Rb42, OS(O)2Rb42, P(O)Rf42Rg42, P(O)(ORh42)(ORi42), SRa42, SF5, S(O)Rb42, S(O)NRc42Rd42, S(O)(NRe42)Rb42, S(O)2Rb42, S(O)2NRc42Rd42, BRj42Rk42, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Ra42 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Rb42 is independently C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Rc42 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Rd42 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents; or
	each Rc42 and Rd42, together with the nitrogen atom to which they are attached, form a 4- to 7-membered heterocycloalkyl or 5- or 6-membered heteroaryl, wherein each 4- to 7-membered heterocycloalkyl and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Re42 is independently H, CN, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, OH, OC1-6 alkyl, OC1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rf42 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rg42 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rh42 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Ri42 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rj42 is independently OH, OC1-6 alkyl, or OC1-6 haloalkyl;
	each Rk42 is independently OH, OC1-6 alkyl, or OC1-6 haloalkyl; or
	each Rj42 and Rk42, together with the boron atom to which they are attached, form a 5- or 6-membered heterocycloalkyl, wherein each 5- or 6-membered heterocycloalkyl is optionally and independently substituted with 1, 2, 3, or 4 substituents independently selected the group consisting of C1-6 alkyl and C1-6 haloalkyl;
	each R5 is independently H, D, halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C(NRe5)Rb5, C(NRe5)NRc5Rd5, C(O)Rb5, C(O)NRc5Rd5, C(O)NRc5(ORa5), C(O)ORa5, NRc5Rd5, NRc5C(NRe5)Rb5, NRc5C(NRe5)NRc5Rd5, NRc5C(O)Rb5, NRc5C(O)NRc5Rd5, NRc5C(O)ORa5, NRc5NRc5Rd5, NHORa5, NRc5S(O)Rb5, NRc5S(O)NRc5Rd5, NRc5S(O)(NRe5)Rb5, NRc5S(O)2Rb5, NRc5S(O)2NRc5Rd5, ORa5, OC(O)Rb5, OC(O)NRc5Rd5, OP(O)(ORh5)(ORi5), OS(O)(NRe5)Rb5, OS(O)2Rb5, P(O)Rf5Rg5, P(O)(ORh5)(ORi5), SRa5, SF5, S(O)Rb5, S(O)NRc5Rd5, S(O)(NRe5)Rb5, S(O)2Rb5, S(O)2NRc5Rd5, BRj5Rk5, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5A substituents;
	each Ra5 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5A substituents;
	each Rb5 is independently C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5A substituents;
	each Rc5 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5A substituents;
	each Rd5 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5A substituents; or
	each Rc5 and Rd5, together with the nitrogen atom to which they are attached, form a 4- to 10-membered heterocycloalkyl or 5- or 6-membered heteroaryl, wherein each 4- to 10-membered heterocycloalkyl and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5A substituents;
	each Re5 is independently H, CN, C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, OH, OC1-6 alkyl, OC1-6 haloalkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	each Rf5 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	each Rg5 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	each Rh5 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	each Ri5 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl;
	each Rj5 is independently OH, OC1-6 alkyl, or OC1-6 haloalkyl;
	each Rk5 is independently OH, OC1-6 alkyl, or OC1-6 haloalkyl; or
	each Rj5 and Rk5, together with the boron atom to which they are attached, form a 5- or 6-membered heterocycloalkyl, wherein each 5- or 6-membered heterocycloalkyl is optionally and independently substituted with 1, 2, 3, or 4 substituents independently selected the group consisting of C1-6 alkyl and C1-6 haloalkyl;
	each R5A is independently H, D, halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C(NRe51)Rb51, C(NRe51)NRc51Rd51, C(O)Rb51, C(O)NRc51Rd51, C(O)NRc51(ORa51), C(O)ORa51, NRc51Rd51, NRc51C(NRe51)Rb51, NRc51C(NRe51)NRc51Rd51, NRc51C(O)Rb51, NRc51C(O)NRc51Rd51, NRc51C(O)ORa51, NRc51NRc51Rd51, NHORa51, NRc51S(O)Rb51, NRc51S(O)NRc51Rd51, NRc51S(O)(NRe51)Rb51, NRc51S(O)2Rb51, NRc51S(O)2NRc51Rd51, ORa51, OC(O)Rb51, OC(O)NRc51Rd51, OP(O)(ORh51)(ORi51), OS(O)(NRe51)Rb51, OS(O)2Rb51, P(O)Rf51Rg51, P(O)(ORh51)(ORi51), SRa51, SF5, S(O)Rb51, S(O)NRc51Rd51, S(O)(NRe51)Rb51, S(O)2Rb51, S(O)2NRc51Rd51, BRj51Rk51, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents;
	each Ra51 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents;
	each Rb51 is independently C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents;
	each Rc51 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents;
	each Rd51 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents; or
	each Rc51 and Rd51, together with the nitrogen atom to which they are attached, form a 4- to 7-membered heterocycloalkyl or 5- or 6-membered heteroaryl, wherein each 4- to 7-membered heterocycloalkyl and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents;
	each Re51 is independently H, CN, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, OH, OC1-6 alkyl, OC1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rf51 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rg51 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rh51 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Ri51 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rj51 is independently OH, OC1-6 alkyl, or OC1-6 haloalkyl;
	each Rk51 is independently OH, OC1-6 alkyl, or OC1-6 haloalkyl; or
	each Rj51 and Rk51, together with the boron atom to which they are attached, form a 5- or 6-membered heterocycloalkyl, wherein each 5- or 6-membered heterocycloalkyl is optionally and independently substituted with 1, 2, 3, or 4 substituents independently selected the group consisting of C1-6 alkyl and C1-6 haloalkyl;
	each R5B is independently H, D, halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C(NRe52)Rb52, C(NRe52)NRc52Rd52, C(O)Rb52, C(O)NRc52Rd52, C(O)NRc52(ORa52), C(O)ORa52, NRc52Rd52, NRc52C(NRe52)Rb52, NRc52C(NRe52)NRc52Rd52, NRc52C(O)Rb52, NRc52C(O)NRc52Rd52, NRc52C(O)ORa52, NRc52NRc52Rd52, NHORa52, NRc52S(O)Rb52, NRc52S(O)NRc52Rd52, NRc52S(O)(NRe52)Rb52, NRc52S(O)2Rb52, NRc52S(O)2NRc52Rd52, ORa52, OC(O)Rb52, OC(O)NRc52Rd52, OP(O)(ORh52)(ORi52), OS(O)(NRe52)Rb52, OS(O)2Rb52, P(O)Rf52Rg52, P(O)(ORh52)(ORi52), SRa52, SF5, S(O)Rb52, S(O)NRc52Rd52, S(O)(NRe52)Rb52, S(O)2Rb52, S(O)2NRc52Rd52, BRj52Rk52, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Ra52 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Rb52 is independently C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Rc52 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Rd52 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents; or
	each Rc52 and Rd52, together with the nitrogen atom to which they are attached, form a 4- to 7-membered heterocycloalkyl or 5- or 6-membered heteroaryl, wherein each 4- to 7-membered heterocycloalkyl and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Re52 is independently H, CN, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, OH, OC1-6 alkyl, OC1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rf52 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rg52 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, OC1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rh52 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Ri52 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl;
	each Rj52 is independently OH, OC1-6 alkyl, or OC1-6 haloalkyl;
	each Rk52 is independently OH, OC1-6 alkyl, or OC1-6 haloalkyl; or
	each Rj52 and Rk52, together with the boron atom to which they are attached, form a 5- or 6-membered heterocycloalkyl, wherein each 5- or 6-membered heterocycloalkyl is optionally and independently substituted with 1, 2, 3, or 4 substituents independently selected the group consisting of C1-6 alkyl and C1-6 haloalkyl;
	each RG is independently H, D, halo, CN, NO2, C1-3 alkyl, C1-3 haloalkyl, CN-C1-3 alkyl, HO-C1-3 alkyl, OC1-3 alkyl-C1-3 alkyl, C2-3 alkenyl, C2-3 alkynyl, C(O)C1-3 alkyl, C(O)NH2, C(O)NHC1-3 alkyl, C(O)N(C1-3 alkyl)2, C(O)OH, C(O)OC1-3 alkyl, NH2, NHC1-3 alkyl, N(C1-3 alkyl)2, NHC(O)C1-3 alkyl, NHC(O)NH2, NHC(O)NHC1-3 alkyl, NHC(O)N(C1-3 alkyl)2, NHC(O)OC1-3 alkyl, NHS(O)2C1-3 alkyl, NHS(O)2NH2, NHS(O)2NHC1-3 alkyl, NHS(O)2N(C1-3 alkyl)2, OH, OC1-3 alkyl, OC1-3 haloalkyl, OC(O)C1-3 alkyl, OC(O)NHC1-3 alkyl, SH, SC1-3 alkyl, S(O)C1-3 alkyl, S(O)2C1-3 alkyl, S(O)2NH2, S(O)2NHC1-3 alkyl, S(O)2N(C1-3 alkyl)2, or C3-7 cycloalkyl; and
	n is 0, 1, 2, 3, 4, or 5.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(d) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein the compound is of Formula (II):

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(II)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	k is 0, 1, 2, 3, or 4.

	Claim 3 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl is optionally substituted with 1, 2, 3, 4, 5, or 6 independently selected R4 substituents.

	Claim 4 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-3 alkyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-3 alkyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl is optionally substituted with 1 or 2 independently selected R4 substituents.

	Claim 5 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:
each R4 is independently halo, CN, C1-6 alkyl, C1-6 haloalkyl, C2-6 alkenyl, C2-6 alkynyl, C(O)Rb4, C(O)NRc4Rd4, C(O)ORa4, NRc4Rd4, NRc4C(O)Rb4, NRc4C(O)NRc4Rd4, NRc4C(O)ORa4, NRc4S(O)2Rb4, NRc4S(O)2NRc4Rd4, ORa4, OC(O)Rb4, OC(O)NRc4Rd4, S(O)2Rb4, or S(O)2NRc4Rd4, wherein each C1-6 alkyl, C1-6 haloalkyl, C2-6 alkenyl, and C2-6 alkynyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4A substituents.

	Claim 9 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(d) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 is:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
,

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
,

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
,

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
, 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
, 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
,

    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
, 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
, 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
, 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
,

    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
, 
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
, or 
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
.

	Claim 11 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(d) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 is:

    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
, 
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
, or 
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
.

	Claim 17 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	each Rb5 is independently C1-6 alkyl, C3-6 cycloalkyl, 4- to 6-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C3-6 cycloalkyl, 4- to 6-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1 or 2 independently selected R5A substituents;
	each R5A is independently halo, C1-6 alkyl, or 4- to 6-membered heterocycloalkyl, wherein each 4- to 6-membered heterocycloalkyl is optionally and independently substituted with 1 or 2 independently selected R5B substituents; and
	each R5B is independently C1-3 alkyl.

	Claim 19 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	each R5 is independently halo or C1-3 alkyl;
	each Rb5 is independently C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1 or 2 independently selected R5A substituents;
	each R5A is independently halo, C1-6 alkyl, or 4- to 7-membered heterocycloalkyl, wherein each C1-6 alkyl and 4- to 7-membered heterocycloalkyl is optionally and independently substituted with 1 or 2 independently selected R5B substituents; and
	each R5B is independently C1-6 alkyl.

	Claim 20 is objected to because of the following informalities: for clarity, consistency and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R1 is C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl is optionally substituted with 1, 2, 3, or 4 independently selected R4 substituents;
	each R4 is independently D, halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C(O)Rb4, C(O)NRc4Rd4, C(O)ORa4, NRc4Rd4, NRc4C(O)Rb4, NRc4C(O)NRc4Rd4, NRc4C(O)ORa4, NRc4S(O)2Rb4, NRc4S(O)2NRc4Rd4, ORa4, OC(O)Rb4, OC(O)NRc4Rd4, SRa4, S(O)2Rb4, S(O)2NRc4Rd4, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4A substituents;
	each Ra4 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4A substituents;
	each Rb4 is independently C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4A substituents;
	each Rc4 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4A substituents;
	each Rd4 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4A substituents; or
	each Rc4 and Rd4, together with the nitrogen atom to which they are attached, form a 4- to 7-membered heterocycloalkyl or 5- or 6-membered heteroaryl, wherein each 4- to 7-membered heterocycloalkyl and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4A substituents;
	each R4A is independently D, halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C(O)Rb41, C(O)NRc41Rd41, C(O)ORa41, NRc41Rd41, NRc41C(O)Rb41, NRc41C(O)NRc41Rd41, NRc41C(O)ORa41, NRc41S(O)(NRe41)Rb41, NRc41S(O)2Rb41, NRc41S(O)2NRc41Rd41, ORa41, OC(O)Rb41, OC(O)NRc41Rd41, SRa41, S(O)2Rb41, S(O)2NRc41Rd41, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4B substituents;

	each Ra41 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4B substituents;
	each Rb41 is independently C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4B substituents;
	each Rc41 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4B substituents;
	each Rd41 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4B substituents;
	each R4B is independently halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C2-6 alkenyl, C2-6 alkynyl, C(O)Rb42, C(O)NRc42Rd42, C(O)ORa42, NRc42Rd42, NRc42C(O)Rb42, NRc42C(O)NRc42Rd42, NRc42C(O)ORa42, NRc42S(O)2Rb42, NRc42S(O)2NRc42Rd42, ORa42, OC(O)Rb42, OC(O)NRc42Rd42, SRa42, S(O)2Rb42, or S(O)2NRc42Rd42, wherein each C1-6 alkyl, C1-6 haloalkyl, C2-6 alkenyl, and C2-6 alkynyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Ra42 is independently H, C1-6 alkyl, or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Rb42 is independently C1-6 alkyl or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Rc42 is independently H, C1-6 alkyl, or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Rd42 is independently H, C1-6 alkyl, or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each R5 is independently halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C(O)Rb5, C(O)NRc5Rd5, C(O)ORa5, NRc5Rd5, NRc5C(O)Rb5, NRc5C(O)NRc5Rd5, NRc5C(O)ORa5, NRc5S(O)Rb5, NRc5S(O)NRc5Rd5, ORa5, OC(O)Rb5, OC(O)NRc5Rd5, SRa5, S(O)2Rb5, S(O)2NRc5Rd5, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5A substituents;
	each Ra5 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5A substituents;
	each Rb5 is independently C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5A substituents;
	each Rc5 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5A substituents;
	each Rd5 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5A substituents; or
	each Rc5 and Rd5, together with the nitrogen atom to which they are attached, form a 4- to 7-membered heterocycloalkyl or 5- or 6-membered heteroaryl, wherein each 4- to 7-membered heterocycloalkyl and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5A substituents;
	each R5A is independently D, halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C(O)Rb51, C(O)NRc51Rd51, C(O)ORa51, NRc51Rd51, NRc51C(O)Rb51, NRc51C(O)NRc51Rd51, NRc51C(O)ORa51, NRc51S(O)2Rb51, NRc51S(O)2NRc51Rd51, ORa51, OC(O)Rb51, OC(O)NRc51Rd51, SRa51, S(O)2Rb51, S(O)2NRc51Rd51, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents;
	each Ra51 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents;
	each Rb51 is independently C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents;
	each Rc51 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents;
	each Rd51 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents;
	each R5B is independently halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C2-6 alkenyl, C2-6 alkynyl, C(O)Rb52, C(O)NRc52Rd52, C(O)ORa52, NRc52Rd52, NRc52C(O)Rb52, NRc52C(O)NRc52Rd52, NRc52C(O)ORa52, NRc52S(O)2Rb52, NRc52S(O)2NRc52Rd52, ORa52, OC(O)Rb52, OC(O)NRc52Rd52, SRa52, S(O)2Rb52, or S(O)2NRc52Rd52, wherein each C1-6 alkyl, C1-6 haloalkyl, C2-6 alkenyl, and C2-6 alkynyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Ra52 is independently H, C1-6 alkyl, or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Rb52 is independently C1-6 alkyl or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Rc52 is independently H, C1-6 alkyl, or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Rd52 is independently H, C1-6 alkyl, or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each RG is independently halo, CN, NO2, C1-3 alkyl, C1-3 haloalkyl, CN-C1-3 alkyl, HO-C1-3 alkyl, OC1-3 alkyl-C1-3 alkyl, C2-3 alkenyl, C2-3 alkynyl, C(O)C1-3 alkyl, C(O)NH2, C(O)NHC1-3 alkyl, C(O)N(C1-3 alkyl)2, C(O)OH, C(O)OC1-3 alkyl, NH2, NHC1-3 alkyl, N(C1-3 alkyl)2, NHC(O)C1-3 alkyl, NHC(O)NH2, NHC(O)NHC1-3 alkyl, NHC(O)N(C1-3 alkyl)2, NHC(O)OC1-3 alkyl, NHS(O)2C1-3 alkyl, NHS(O)2NH2, NHS(O)2NHC1-3 alkyl, NHS(O)2N(C1-3 alkyl)2, OH, OC1-3 alkyl, OC1-3 haloalkyl, OC(O)C1-3 alkyl, OC(O)NHC1-3 alkyl, SH, SC1-3 alkyl, S(O)C1-3 alkyl, S(O)2C1-3 alkyl, S(O)2NH2, S(O)2NHC1-3 alkyl, S(O)2N(C1-3 alkyl)2, or C3-7 cycloalkyl; and
	n is 0, 1, 2, or 3.

	Appropriate correction is required.

	Claim 21 is objected to because of the following informalities: for clarity, consistency and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:

	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R1 is C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, or 5- to 10-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, or 5- to 10-membered heteroaryl is optionally substituted with 1, 2, 3, or 4 independently selected R4 substituents;
	each R4 is independently D, halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C(O)Rb4, C(O)NRc4Rd4, C(O)ORa4, NRc4Rd4, NRc4C(O)Rb4, NRc4C(O)NRc4Rd4, NRc4C(O)ORa4, NRc4S(O)2Rb4, NRc4S(O)2NRc4Rd4, ORa4, OC(O)Rb4, OC(O)NRc4Rd4, SRa4, S(O)2Rb4, S(O)2NRc4Rd4, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4A substituents;
	each Ra4 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4A substituents;
	each Rb4 is independently C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4A substituents;
	each Rc4 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4A substituents;
	each Rd4 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4A substituents; or
	each Rc4 and Rd4, together with the nitrogen atom to which they are attached, form a 4- to 7-membered heterocycloalkyl or 5- or 6-membered heteroaryl, wherein each 4- to 7-membered heterocycloalkyl and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4A substituents;
	each R4A is independently D, halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C(O)Rb41, C(O)NRc41Rd41, C(O)ORa41, NRc41Rd41, NRc41C(O)Rb41, NRc41C(O)NRc41Rd41, NRc41C(O)ORa41, NRc41S(O)(NRe41)Rb41, NRc41S(O)2Rb41, NRc41S(O)2NRc41Rd41, ORa41, OC(O)Rb41, OC(O)NRc41Rd41, SRa41, S(O)2Rb41, S(O)2NRc41Rd41, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4B substituents;
	each Ra41 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4B substituents;
	each Rb41 is independently C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4B substituents;
	each Rc41 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4B substituents;
	each Rd41 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R4B substituents;
	each R4B is independently halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C2-6 alkenyl, C2-6 alkynyl, C(O)Rb42, C(O)NRc42Rd42, C(O)ORa42, NRc42Rd42, NRc42C(O)Rb42, NRc42C(O)NRc42Rd42, NRc42C(O)ORa42, NRc42S(O)2Rb42, NRc42S(O)2NRc42Rd42, ORa42, OC(O)Rb42, OC(O)NRc42Rd42, SRa42, S(O)2Rb42, or S(O)2NRc42Rd42, wherein each C1-6 alkyl, C1-6 haloalkyl, C2-6 alkenyl, and C2-6 alkynyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Ra42 is independently H, C1-6 alkyl, or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Rb42 is independently C1-6 alkyl or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Rc42 is independently H, C1-6 alkyl, or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Rd42 is independently H, C1-6 alkyl, or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each R5 is independently halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C(O)Rb5, C(O)NRc5Rd5, C(O)ORa5, NRc5Rd5, NRc5C(O)Rb5, NRc5C(O)NRc5Rd5, NRc5C(O)ORa5, NRc5S(O)Rb5, NRc5S(O)NRc5Rd5, ORa5, OC(O)Rb5, OC(O)NRc5Rd5, SRa5, S(O)2Rb5, S(O)2NRc5Rd5, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5A substituents;
	each Ra5 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5A substituents;
	each Rb5 is independently C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5A substituents;
	each Rc5 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5A substituents;
	each Rd5 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5A substituents; or
	each Rc5 and Rd5, together with the nitrogen atom to which they are attached, form a 4- to 7-membered heterocycloalkyl or 5- or 6-membered heteroaryl, wherein each 4- to 7-membered heterocycloalkyl and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5A substituents;
	each R5A is independently D, halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C(O)Rb51, C(O)NRc51Rd51, C(O)ORa51, NRc51Rd51, NRc51C(O)Rb51, NRc51C(O)NRc51Rd51, NRc51C(O)ORa51, NRc51S(O)2Rb51, NRc51S(O)2NRc51Rd51, ORa51, OC(O)Rb51, OC(O)NRc51Rd51, SRa51, S(O)2Rb51, S(O)2NRc51Rd51, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents;
	each Ra51 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents;
	each Rb51 is independently C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents;
	each Rc51 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents;
	each Rd51 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents;
	each R5B is independently halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C2-6 alkenyl, C2-6 alkynyl, C(O)Rb52, C(O)NRc52Rd52, C(O)ORa52, NRc52Rd52, NRc52C(O)Rb52, NRc52C(O)NRc52Rd52, NRc52C(O)ORa52, NRc52S(O)2Rb52, NRc52S(O)2NRc52Rd52, ORa52, OC(O)Rb52, OC(O)NRc52Rd52, SRa52, S(O)2Rb52, or S(O)2NRc52Rd52, wherein each C1-6 alkyl, C1-6 haloalkyl, C2-6 alkenyl, and C2-6 alkynyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Ra52 is independently H, C1-6 alkyl, or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Rb52 is independently C1-6 alkyl or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Rc52 is independently H, C1-6 alkyl, or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each Rd52 is independently H, C1-6 alkyl, or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted with 1, 2, 3, or 4 independently selected RG substituents;
	each RG is independently halo, CN, NO2, C1-3 alkyl, C1-3 haloalkyl, CN-C1-3 alkyl, HO-C1-3 alkyl, OC1-3 alkyl-C1-3 alkyl, C2-3 alkenyl, C2-3 alkynyl, C(O)C1-3 alkyl, C(O)NH2, C(O)NHC1-3 alkyl, C(O)N(C1-3 alkyl)2, C(O)OH, C(O)OC1-3 alkyl, NH2, NHC1-3 alkyl, N(C1-3 alkyl)2, NHC(O)C1-3 alkyl, NHC(O)NH2, NHC(O)NHC1-3 alkyl, NHC(O)N(C1-3 alkyl)2, NHC(O)OC1-3 alkyl, NHS(O)2C1-3 alkyl, NHS(O)2NH2, NHS(O)2NHC1-3 alkyl, NHS(O)2N(C1-3 alkyl)2, OH, OC1-3 alkyl, OC1-3 haloalkyl, OC(O)C1-3 alkyl, OC(O)NHC1-3 alkyl, SH, SC1-3 alkyl, S(O)C1-3 alkyl, S(O)2C1-3 alkyl, S(O)2NH2, S(O)2NHC1-3 alkyl, S(O)2N(C1-3 alkyl)2, or C3-7 cycloalkyl; and
	n is 0, 1, or 2.

	Appropriate correction is required.

	Claim 22 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R1 is C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, or 5- to 10-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, or 5- to 10-membered heteroaryl is optionally substituted with 1, 2, or 3 independently selected R4 substituents;
	each R4 is independently H, halo, CN, C1-6 alkyl, C1-6 haloalkyl, C(O)Rb4, C(O)NRc4Rd4, C(O)ORa4, NRc4Rd4, NRc4C(O)Rb4, NRc4C(O)NRc4Rd4, NRc4C(O)ORa4, NRc4S(O)2Rb4, NRc4S(O)2NRc4Rd4, ORa4, OC(O)Rb4, OC(O)NRc4Rd4, S(O)2Rb4, S(O)2NRc4Rd4, or C3-4 cycloalkyl;
	each Ra4 is independently H, C1-6 alkyl, or C1-6 haloalkyl;
	each Rc4 is independently H, C1-6 alkyl, or C1-6 haloalkyl;
	each Rd4 is independently H, C1-6 alkyl, or C1-6 haloalkyl;
	each R5 is independently H, halo, CN, C1-3 alkyl, or C1-3 haloalkyl;
	each Rb5 is independently C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, and 5- to 10-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5A substituents;
	each R5A is independently H, D, halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C(O)Rb51, C(O)NRc51Rd51, C(O)ORa51, NRc51Rd51, NRc51C(O)Rb51, NRc51C(O)NRc51Rd51, NRc51C(O)ORa51, NRc51S(O)2Rb51, NRc51S(O)2NRc51Rd51, ORa51, OC(O)Rb51, OC(O)NRc51Rd51, S(O)2Rb51, S(O)2NRc51Rd51, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents;
	each Ra51 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents;
	each Rb51 is independently C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents;
	each Rc51 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents;
	each Rd51 is independently H, C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1, 2, 3, or 4 independently selected R5B substituents;
	each R5B is independently H, halo, CN, NO2, C1-6 alkyl, C1-6 haloalkyl, CN-C1-3 alkyl, HO-C1-3 alkyl, OC1-3 alkyl-C1-3 alkyl, C2-3 alkenyl, C2-3 alkynyl, C(O)C1-3 alkyl, C(O)NH2, C(O)NHC1-3 alkyl, C(O)N(C1-3 alkyl)2, C(O)OH, C(O)OC1-3 alkyl, NH2, NHC1-3 alkyl, N(C1-3 alkyl)2, NHC(O)C1-3 alkyl, NHC(O)NH2, NHC(O)NHC1-3 alkyl, NHC(O)N(C1-3 alkyl)2, NHC(O)OC1-3 alkyl, NHS(O)2C1-3 alkyl, NHS(O)2NH2, NHS(O)2NHC1-3 alkyl, NHS(O)2N(C1-3 alkyl)2, OH, OC1-3 alkyl, OC1-3 haloalkyl, OC(O)C1-3 alkyl, OC(O)NHC1-3 alkyl, SH, SC1-3 alkyl, S(O)C1-3 alkyl, S(O)2C1-3 alkyl, S(O)2NH2, S(O)2NHC1-3 alkyl, S(O)2N(C1-3 alkyl)2, or C3-7 cycloalkyl; and
	n is 0 or 1.

	Appropriate correction is required.

	Claim 23 is objected to because of the following informalities: for clarity, consistency and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R1 is C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C3-10 cycloalkyl-C1-4 alkyl, 4- to 10-membered heterocycloalkyl-C1-4 alkyl, 6- to 10-membered aryl-C1-4 alkyl, 5- to 10-membered heteroaryl-C1-4 alkyl, C3-10 cycloalkyl, 4- to 10-membered heterocycloalkyl, 6- to 10-membered aryl, or 5- to 10-membered heteroaryl is optionally substituted with 1, 2, or 3 independently selected R4 substituents;
	R2 and R3, together with the carbon atom to which they are attached, form Ring B;
	Ring B is C3-4 cycloalkyl;
	each R4 is independently halo, CN, C1-6 alkyl, C1-6 haloalkyl, NRc4Rd4, or ORa4;
	each Ra4 is independently H or C1-6 alkyl;
	each Rc4 is independently H or C1-6 alkyl;
	each Rd4 is independently H or C1-6 alkyl;
	each R5 is independently halo, C1-3 alkyl, C1-3 haloalkyl, NRc5Rd5, or ORa5;
	each Ra5 is independently H or C1-6 alkyl;
	each Rb5 is independently C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-4 alkyl, 4- to 7-membered heterocycloalkyl-C1-4 alkyl, phenyl-C1-4 alkyl, 5- or 6-membered heteroaryl-C1-4 alkyl, C2-6 alkenyl, C2-6 alkynyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1 or 2 independently selected R5A substituents;
	each Rc5 is independently H or C1-6 alkyl;
	each Rd5 is independently H or C1-6 alkyl;
	each R5A is independently halo, CN, C1-6 alkyl, C1-6 haloalkyl, C(O)Rb51, C(O)NRc51Rd51, C(O)ORa51, NRc51Rd51, NRc51C(O)Rb51, NRc51C(O)NRc51Rd51, NRc51C(O)ORa51, NRc51S(O)2Rb51, NRc51S(O)2NRc51Rd51, ORa51, OC(O)Rb51, OC(O)NRc51Rd51, SRa51, S(O)2Rb51, S(O)2NRc51Rd51, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1 or 2 independently selected R5B substituents;
	each Ra51 is independently H, C1-6 alkyl, or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted with 1 or 2 independently selected R5B substituents;
	each Rb51 is independently C1-6 alkyl or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted with 1 or 2 independently selected R5B substituents;
	each Rc51 is independently H, C1-6 alkyl, or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted with 1 or 2 independently selected R5B substituents;
	each Rd51 is independently H, C1-6 alkyl, or C1-6 haloalkyl, wherein each C1-6 alkyl and C1-6 haloalkyl is optionally and independently substituted with 1 or 2 independently selected R5B substituents;
	each R5B is independently halo, CN, C1-6 alkyl, or C1-6 haloalkyl; and
	n is 0 or 1.

	Appropriate correction is required.

	Claim 24 is objected to because of the following informalities: for clarity, consistency and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R1 is C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-3 alkyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein the C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl-C1-3 alkyl, C3-7 cycloalkyl, 4- to 10-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl is optionally substituted with 1 or 2 independently selected R4 substituents;

	R2 and R3, together with the carbon atom to which they are attached, form Ring B;
	Ring B is C3-4 cycloalkyl;
	each R4 is independently halo, C1-3 alkyl, OH, or OC1-3 alkyl;
	each R5 is independently halo or C1-3 alkyl; and
	each Rb5 is independently C1-6 alkyl, C3-6 cycloalkyl, 4- to 6-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C3-6 cycloalkyl, 4- to 6-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1 or 2 independently selected R5A substituents;
	each R5A is independently halo, C1-6 alkyl, or 4- to 6-membered heterocycloalkyl, wherein each 4- to 6-membered heterocycloalkyl is optionally and independently substituted with 1 or 2 independently selected R5B substituents;
	each R5B is independently C1-3 alkyl; and
	n is 0 or 1.

	Appropriate correction is required.

	Claim 25 is objected to because of the following informalities: for clarity, consistency and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R1 is C1-6 haloalkyl, C3-7 cycloalkyl, or phenyl, wherein the C1-6 haloalkyl, C3-7 cycloalkyl, or phenyl is optionally substituted with 1 or 2 independently selected R4 substituents;
	R2 and R3, together with the carbon atom to which they are attached, form Ring B;
	Ring B is C3-4 cycloalkyl;
	each R4 is independently C1-6 alkyl or C1-6 haloalkyl;
	each R5 is independently C1-6 alkyl, C1-6 haloalkyl, or S(O)2Rb5;
	each Rb5 is independently C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, or 5- or 6-membered heteroaryl, wherein each C1-6 alkyl, C1-6 haloalkyl, C3-7 cycloalkyl, 4- to 7-membered heterocycloalkyl, phenyl, and 5- or 6-membered heteroaryl is optionally and independently substituted with 1 or 2 independently selected R5A substituents;
	each R5A is independently halo, CN, C1-6 alkyl, or C1-6 haloalkyl; and
	n is 0, 1, 2, or 3.

	Appropriate correction is required.

the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein the compound is of Formula (IIIc):

    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale

(IIIc)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	k is 0, 1, 2, 3, or 4.

	Claim 31 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein the compound is of Formula (IVc):

    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale

(IVc)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	k is 0, 1, 2, 3, or 4.

	Claim 32 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein the compound is of Formula (IVd):

    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale

(IVd)
or a pharmaceutically acceptable salt or stereoisomer thereof.

	Claim 33 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, wherein the compound is selected from the group consisting of:

    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
, 
    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
,

    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
, 
    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
,

    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
, 
    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
,

    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale
, 
    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale
,

    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale
, and 
    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale
,

or a pharmaceutically acceptable salt or stereoisomer thereof.


the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:

    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale
, 
    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale
,

    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale
, 
    PNG
    media_image46.png
    200
    400
    media_image46.png
    Greyscale
,

    PNG
    media_image47.png
    200
    400
    media_image47.png
    Greyscale
, 
    PNG
    media_image48.png
    200
    400
    media_image48.png
    Greyscale
,

    PNG
    media_image49.png
    200
    400
    media_image49.png
    Greyscale
, 
    PNG
    media_image50.png
    200
    400
    media_image50.png
    Greyscale
,
and 
    PNG
    media_image51.png
    200
    400
    media_image51.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.


the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable carrier and the compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 2-5, 9, 11, 17, 19-21 and 25 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 2 recites the limitation, n-1, with respect to k, where the limitation is implausible when n is 0, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted pyrrolo[2,3-d]-pyrimidine of the Formula (II).  Consequently, since incomplete valences are not permitted in the structure of the substituted pyrrolo[2,3-d]pyrimidines of the Formula (II), an essential portion of the substituted pyrrolo[2,3-d]pyrimidines of the Formula (II) is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted pyrrolo[2,3-d]pyrimidines of the Formula (II).  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 22 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.

	Similarly, the inventor or joint inventor should further note that claim 22 recites the broad limitations, C1-6 alkyl and C1-6 haloalkyl, respectively, with regard to R5B, and the claim also recites C1-3 alkyl and C1-3 haloalkyl, respectively, with regard to R5B, which are the narrower statements of the limitations.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 741 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 19418); and Ex parte Hasche, 86 USPQ 4181 (Bd. App. 19419).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 28 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.

n-1, with respect to k, where the limitation is implausible when n is 0, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted pyrrolo[2,3-d]-pyrimidine of the Formula (IIIc).  Consequently, since incomplete valences are not permitted in the structure of the substituted pyrrolo[2,3-d]pyrimidines of the Formula (IIIc), an essential portion of the substituted pyrrolo[2,3-d]pyrimidines of the Formula (IIIc) is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted pyrrolo-[2,3-d]pyrimidines of the Formula (IIIc).  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 31 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 31 recites the limitation, n-1, with respect to k, where the limitation is implausible when n is 0, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted pyrrolo[2,3-d]-pyrimidine of the Formula (IVc).  Consequently, since incomplete valences are not permitted in the structure of the substituted pyrrolo[2,3-d]pyrimidines of the Formula (IVc), an essential portion of the substituted pyrrolo[2,3-d]pyrimidines of the Formula (IVc) is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted pyrrolo-[2,3-d]pyrimidines of the Formula (IVc).  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.

Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 103

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 1418 USPQ 4159 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-4, 9, 11, 17, 20, 28 and 35 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Katamreddy, et al. in WO 2020/14100541.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The instant invention recites a substituted pyrrolo[2,3-d]pyrimidine of the Formula (I), shown to the left, where Ring A = -piperidin-4-yl, substituted with n R5 substituents, wherein n = 1 and at N, R5 = -S(O)2Rb5, where Rb5 = -CH3; R1 = -cyclopentyl; and R2 and R3, together with the carbon atom to which they are attached, form Ring B, wherein Ring B = -3,4-dihydro-2H-pyrrol-4-yl, substituted, at C-5, with 1 RG, where RG = -OH, and/or a pharmaceutical composition thereof, as a cyclin-dependent kinase (CDK) inhibitor.

    PNG
    media_image52.png
    200
    400
    media_image52.png
    Greyscale
	Katamreddy, et al. (WO 2020/140054) teaches a substituted pyrrolo[2,3-d]pyrimidine, shown to the right, where Ring A = -phenyl, substituted with n R5 substituents, wherein n = 2, at C-3, R5 = -F, and at C-4, R5 = -piperidin-1-yl, substituted at C-4, with R5A, wherein R5A = -morpholin-4-yl; R1 = -cyclopentyl; and R2 and R3, together with the carbon atom to which they are attached, form Ring B, wherein Ring B = -3,4-dihydro-2H-pyrrol-4-yl, substituted, at C-5, with 1 RG, where RG = -OH, and/or a pharmaceutical composition thereof, as a cyclin-dependent kinase 2 (CDK2) inhibitor {p. 33, C106; and pharmaceutical compositions - p. 40, lines 2-4}.  Similarly, in the genus disclosure, Katamreddy teaches that 4-(methylsulfonyl)piperidin-4-yl and 3-fluoro-4-(4-(morpholin-4-yl)piperidin-1-yl)phenyl are alternatively usable at Ring A-(R5)n [for Ring A-(R5)n, see R1 is… 4-(methylsulfonyl)piperidin-4-yl (p. 9, column 1, row 1)].
	The only difference between the instantly recited substituted pyrrolo[2,3-d]pyrimidine of the Formula (I), and/or pharmaceutical composition thereof, and Katamreddy’s substituted pyrrolo[2,3-d]pyrimidine, and/or pharmaceutical composition thereof, is Ring A-(R5)n is 4-(methylsulfonyl)piperidin-4-yl in the instantly recited substituted pyrrolo[2,3-d]pyrimidine of the Formula (I), and/or pharmaceutical composition thereof, whereas Ring A-(R5)n is 3-fluoro-4-(4-(morpholin-4-yl)piperidin-1-yl)phenyl in Katamreddy’s substituted pyrrolo[2,3-d]pyrimidine, and/or pharmaceutical composition thereof.
	The inventor or joint inventor should note that in the chemical arts, it is widely accepted that [S]tructural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions or compounds, creates a prima facie case of obviousness.  {See Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., No. 06-1329, slip op. at 9 (Fed. Cir. June 28, 2007) (quoting In re Dillon, 919 F.2d 688, 692 [16 USPQ2d 1897] (Fed. Cir. 1990) (en banc)); and In re Papesch, 315 F.2d 381 [137 USPQ 413] (C.C.P.A. 1963)}.
	Consequently, since: a) Katamreddy teaches a substituted pyrrolo[2,3-d]pyrimidine, where Ring A-(R5)n is 3-fluoro-4-(4-(morpholin-4-yl)piperidin-1-yl)phenyl, and/or a pharmaceutical composition thereof; b) Katamreddy teaches a substituted pyrrolo[2,3-d]pyrimidine, where 4-(methylsulfonyl)piperidin-4-yl and 3-fluoro-4-(4-(morpholin-4-yl)piperidin-1-yl)phenyl are alternatively usable at Ring A-(R5)n, and/or a pharmaceutical composition thereof; and c) the courts have recognized that [S]tructural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions or compounds, creates a prima facie case of obviousness, one having ordinary skill in the art, before the effective filing date of the recited invention, would have been motivated to utilize the teachings of Katamreddy and replace the 3-fluoro-4-(4-(morpholin-4-yl)-piperidin-1-yl)phenyl at Ring A-(R5)n in Katamreddy’s substituted pyrrolo[2,3-d]pyrimidine, with an alternatively usable 4-(methylsulfonyl)piperidin-4-yl, and/or formulate a pharmaceutical composition thereof, with a reasonable expectation of success and similar therapeutic activity, rendering claims 1-4, 9, 11, 17, 20, 28 and 35 obvious.
	Likewise, the inventor or joint inventor should further note that, although not explicitly discussed herein, the Katamreddy reference contains additional species that may obviate the instantly recited substituted pyrrolo[2,3-d]pyrimidine of the Formula (I).  Consequently, any amendments to the claims and/or arguments formulated to overcome rejections rendered under 35 U.S.C. § 103(a) should address this reference as a whole and should not be limited to the species discussed or disclosed explicitly herein.

	Then, the inventor or joint inventor should further note the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
	Moreover, the inventor or joint inventor should further note that in the event the determination of the status of the invention as subject to AIA  35 U.S.C. § 103 (or as subject to pre-AIA  35 U.S.C. § 103) is incorrect, any correction of the statutory basis for the instant rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - Improper Markush Grouping

	A Markush claim recites a list of alternatively useable species and is commonly formatted as: selected from the group consisting of A, B and C.  However, the phrase Markush claim, as used herein, means any claim that recites a list of alternatively useable species, regardless of format.
	A Markush claim may be rejected under the judicially-created basis that it contains an improper Markush grouping of alternatives when the claim contains an improper grouping of alternatively useable species.  A Markush claim contains an improper Markush grouping if: (1) the species of the Markush group do not share a single structural feature, or (2) the species do not share a common use.
Markush group may share a single structural feature when they belong to the same recognized physical or chemical class, or to the same art-recognized class.
	Similarly, the members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.
	The inventor or joint inventor should note that claims 1-5, 9, 11, 17, 19-23, 25, 28 and 35 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  {See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984)}.  The improper Markush grouping includes species of the claimed invention that do not share both a single structural feature and a common use that flows from the single structural feature.
	Likewise, the inventor or joint inventor should further note that the members of the improper Markush grouping do not share a single structural feature and/or a common use that flows from the single structural feature for the following reason: the substituted pyrrolo[2,3-d]-pyrimidines of the Formula (I), as recited in claims 1 and 35, respectively, do not consist of individual species or grouping of species that share a single structural feature and a common use that flows from the single structural feature.  See MPEP § 803.02.
	Next, the inventor or joint inventor should further note that the rejection of the claims under the judicially-created basis that they contain an improper Markush grouping of alternatives will be maintained until (1) the claims are amended to recite individual species or grouping of species that share a single structural feature and a common use that flows from the single structural feature, or (2) the inventor or joint inventor presents a sufficient showing under 37 CFR 1.132 that the species recited in the alternative of the claims, in fact, share a single structural feature and a common use.  See MPEP § 803.02.
emphasis provided].
	In order to compact prosecution and in accord with MPEP § 803.02, the examiner suggests the inventor or joint inventor amend the scope of the substituted pyrrolo[2,3-d]pyrimidines of the Formula (I) to recite substituted pyrrolo[2,3-d]pyrimidines of the Formula (I), where Ring A = -piperidinyl, substituted with n R5 substituents, wherein n = 1, 2, 3, 4, 5, or 6 and at least one R5 = -S(O)2Rb5; and R2 and R3, together with the carbon atom to which they are attached, form Ring B, wherein Ring B = -optionally substituted C3-7 cycloalkyl or 5-hydroxy-3,4-dihydro-2H-pyrrol-4-yl, respectively, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - Obviousness-type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute), so as to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined invention claim is not patentably distinct from the reference claims because the examined invention claim is either anticipated by, or would have been obvious over, the reference claims.  {See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)}.
d]pyrimidines of the Formula (I), where Ring A = -4-14 membered hetero-cycloalkyl, substituted with n R5 substituents, wherein n = 1; Ring B = -C3-7 cycloalkyl; R1 = -C3-14 cycloalkyl; R2 and R3, together with the carbon atom to which they are attached, form Ring B; and R5 = -S(O)2Rb5, wherein Rb5 = -5-10 membered heteroaryl, respectively, which are administered within the method of treating a human subject having a disease or disorder associated with cyclin-dependent kinase 2, comprising administering… a substituted pyrrolo[2,3-d]-pyrimidine of the Formula (B-Ia), where k = 0; Ring A = -4-14 membered heterocycloalkyl; R1 = -C3-14 cycloalkyl; Ring B = -C3-7 cycloalkyl; R2 and R3, together with the carbon atom to which they are attached, form Ring B; and R5 = -S(O)2Rb5, wherein Rb5 = -5-10 membered heteroaaryl, respectively, as recited in claim 37 of copending US Application No. 16/791,561.
	The inventor or joint inventor should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.

	Likewise, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Next, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Then, the inventor or joint inventor should further note that the aforementioned obviousness-type double patenting rejection is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
	Moreover, the inventor or joint inventor should further note that a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 37 CFR 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground, provided the conflicting invention or patent either is shown to be commonly owned with this invention, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
	Furthermore, the inventor or joint inventor should also note that the USPTO internet Web site contains terminal disclaimer forms which may be used, and the inventor or joint inventor is encouraged to visit http://www.uspto.gov/forms/, where (i) the filing date of the invention will determine what form should be used, and (ii) a web-based eTerminal Disclaimer may be filled out completely online using web-screens, respectively.
	Also, the inventor or joint inventor should further note that an eTerminal Disclaimer that 
	Finally, for more information about eTerminal Disclaimers, the inventor or joint inventor should refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/